         Case 1:21-cv-00658-JPW Document 16 Filed 04/15/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR
                THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :                     Civil No. 1:21-CV-00658
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :                     Judge Jennifer P. Wilson
                                        ORDER
       AND NOW, on this 15th day of April, 2021, upon consideration of

Plaintiff’s letter brief regarding the SRBC commitment letter issue that was

previously discussed during a status conference on March 26, 2021,1 see Doc. 15,

IT IS ORDERED AS FOLLOWS:

    1. Defendant may file a letter brief in opposition to Plaintiff’s letter brief on or

       before April 19, 2021 at 5:00 p.m. Plaintiff may then file a reply letter

       brief on or before April 20, 2021 at 5:00 p.m.

    2. Both letter briefs mentioned in the preceding paragraph shall be no more

       than three pages in length, and may be single-spaced at counsel’s discretion.

    3. The status conference scheduled for April 19, 2021 at 10:00 a.m. shall

       proceed as scheduled.




1
 The status conference occurred in a previously docketed case that has been voluntarily
dismissed. See Epsilon Energy USA, Inc. v. Chesapeake Appalachia, LLC, No.1:21-CV-00433
(M.D. Pa. dismissed April 6, 2021).
                                            1
     Case 1:21-cv-00658-JPW Document 16 Filed 04/15/21 Page 2 of 2




4. The briefing schedules associated with Plaintiff’s motion for preliminary

   injunction and motion for expedited discovery (Docs. 5, 7), shall be

   determined during the April 19, 2021 status conference.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania




                                     2
